

116 S746 IS: Department of Veterans Affairs Website Accessibility Act of 2019
U.S. Senate
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 746IN THE SENATE OF THE UNITED STATESMarch 12, 2019Mr. Casey (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to conduct a study on the accessibility of websites of
			 the Department of Veterans Affairs to individuals with disabilities, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Website Accessibility Act of 2019. 2.Study on the accessibility of websites of the Department of Veterans Affairs to individuals with disabilities (a)StudyNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall conduct a study of all websites of the Department of Veterans Affairs to determine whether such websites are accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).
 (b)ReportNot later than 90 days after completing the study under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on such study.
 (c)ElementsThe report required by subsection (b) shall include the following:
 (1)A list of each website described in subsection (a) that is not accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).
 (2)For each website identified in the list under paragraph (1)— (A)the plan of the Secretary to bring the website into compliance with the requirements of section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d); and
 (B)a description of the barriers to bringing the website into compliance with the requirements of such section, including any barriers relating to staffing.
 (d)Website definedIn this section, the term website includes the following: (1)A file attached to a website.
 (2)A web-based application. (3)A kiosk at a medical facility of the Department of Veterans Affairs, the use of which is required to check in for scheduled appointments.